    Case 3:21-cv-00963-PGS Document 3 Filed 03/02/21 Page 1 of 2 PageID: 37




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

JAMES K. FORD,                                   :
                                                 :
                Petitioner,                      :
                                                 :       Civ. No. 21-963 (PGS)
        v.                                       :
                                                 :
ATTORNEY GENERAL OF STATE                        :
OF NEW JERSEY, et al.,                           :       MEMORANDUM AND ORDER
                                                 :
                Respondents.                     :
                                                 :

        Pro se Petitioner, James K. Ford, is a state prisoner confined at the Mid-State

Correctional Facility in Wrightstown, New Jersey. Petitioner filed a habeas petition pursuant to

28 U.S.C. § 2254. (See ECF 1). Petitioner has failed to include the $5.00 filing fee or a complete

application to proceed in forma pauperis. Furthermore, Local Civil Rule 81.2 provides:

                Unless prepared by counsel, petitions to this Court for a writ of
                habeas corpus . . . shall be in writing (legibly handwritten in ink or
                typewritten), signed by the petitioner or movant, on forms supplied
                by the Clerk.

L. Civ. R. 81.2(a). Petitioner also did not file his initial § 2254 habeas petition on the proper

form. Therefore, this matter will be administratively terminated. Petitioner shall have the

opportunity to reopen this action should he so choose.

        Accordingly, IT IS this 2nd day of March, 2021

        ORDERED the Clerk of the Court shall administratively terminate this case; Petitioner is

informed an administrative termination is not a “dismissal” for purposes of the statute of

limitations, and if the case is reopened, it is not subject to the statute of limitations time bar if it

was originally filed timely, see Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275 (3d

Cir. 2013) (distinguishing administrative terminations from dismissals); and it is further



                                                     1
   Case 3:21-cv-00963-PGS Document 3 Filed 03/02/21 Page 2 of 2 PageID: 38




        ORDERED if Petitioner wishes to reopen this case, he shall so notify this Court in

writing within thirty (30) days of the date of entry of this memorandum and order; Petitioner’s

writing shall include either the $5.00 filing fee or a complete application to proceed in forma

pauperis as well as a signed copy of his habeas petition on the proper form; and it is further

        ORDERED upon receipt of a writing from Petitioner stating that he wishes to reopen this

case and either the $5.00 filing fee or a complete application to proceed in forma pauperis as

well as a signed copy of his habeas petition on the proper form, the Clerk will be directed to

reopen this case; and it is finally

        ORDERED the Clerk shall serve upon Petitioner by regular U.S. mail: (1) a copy of this

memorandum and order; (2) a blank form application to proceed in forma pauperis by a prisoner

in a habeas corpus case; and (3) a blank habeas petition form—AO 241(modified):DNJ-Habeas-

008 (Rev.01-2014).




                                              s/Peter G. Sheridan
                                              PETER G. SHERIDAN, U.S.D.J.




                                                 2
